1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     JAY L. JIM,                                           Case No. 3:19-cv-00179-MMD-CLB
4                                             Plaintiff                    ORDER
5            v.
6     AITOR NARVIAZA,
7                                        Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Elko County Detention Center, has

11   filed a motion for a status check, two motions to amend his complaint, and a motion to

12   correct a Defendant’s name. (ECF Nos. 7, 9, 10, 11.) Plaintiff’s motions to amend his

13   complaint (ECF Nos. 9, 10) do not include proposed amended complaints, but rather

14   appear to be supplemental claims that Plaintiff would like the Court to consider together

15   with the claims in his complaint. The Court will not piecemeal Plaintiff’s complaint together

16   from multiple filings. Plaintiff’s operative complaint must contain all claims, defendants,

17   and factual allegations that Plaintiff wishes to pursue in this lawsuit. As such, the Court

18   denies the motions to amend the complaint (ECF Nos. 9, 10) and grants Plaintiff leave to

19   file a fully complete first amended complaint within 30 days. If Plaintiff does not file a fully

20   complete amended complaint, the court will screen his complaint (ECF No. 1-1) and will

21   not consider any allegations in Plaintiff’s motions to amend his complaint.

22          If Plaintiff chooses to file a first amended complaint, he is advised that a first

23   amended complaint supersedes (replaces) the original complaint and, thus, the first

24   amended complaint must be complete in itself. See Hal Roach Studios, Inc. v. Richard

25   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party

26   was named in the original complaint is irrelevant; an amended pleading supersedes the

27   original”); see also Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (holding

28   that for claims dismissed with prejudice, a plaintiff is not required to reallege such claims
1    in a subsequent amended complaint to preserve them for appeal).                  Plaintiff’s first
2    amended complaint must contain all claims, defendants, and factual allegations that
3    Plaintiff wishes to pursue in this lawsuit. Moreover, Plaintiff must file the first amended
4    complaint on this Court’s approved prisoner civil rights form, and it must be entitled “First
5    Amended Complaint.”
6           The Court grants Plaintiff’s motion to correct Aitor Narvaiza’s name (ECF No. 11).
7    Plaintiff should use Aitor Narvaiza’s correct name if he chooses to file an amended
8    complaint.   Plaintiff’s case is in line for screening.     After Plaintiff files an amended
9    complaint, or the time period to file an amended complaint passes, the Court will screen
10   Plaintiff’s case. In light of this order, the Court denies Plaintiff’s motion requesting a status
11   update (ECF No. 7) as moot.
12   II.    CONCLUSION
13          For the foregoing reasons, IT IS ORDERED that the motions to amend the
14   complaint (ECF Nos. 9, 10) are denied.
15          IT IS FURTHER ORDERED that, if Plaintiff chooses to file a first amended
16   complaint, Plaintiff will file the first amended complaint within 30 days from the date of
17   entry of this order.
18          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
19   approved form for filing a § 1983 complaint, instructions for the same, and a copy of his
20   complaint and motions to amend the complaint (ECF No. 1-1, 9, 10). If Plaintiff chooses
21   to file a first amended complaint, he must use the approved form and he will write the
22   words “First Amended” above the words “Civil Rights Complaint” in the caption.
23          IT IS FURTHER ORDERED that, if Plaintiff does not timely file a first amended
24   complaint, the Court will screen the original complaint (ECF No. 1-1) only and strike
25   Plaintiff’s motions to amend the complaint (ECF Nos. 9, 10) from the docket.
26          IT IS FURTHER ORDERED that, Plaintiff’s motion to correct Aitor Narvaiza’s name
27   (ECF No. 11) is granted. The Clerk of the Court will correct Aitor Narvaiza’s name in the
28   caption for this case.



                                                   -2-
1          IT IS FURTHER ORDERED that, in light of this order, Plaintiff’s motion for a status
2    updated (ECF No. 7) is denied as moot.
3
4          DATED: December 9, 2019.
5
6                                             UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -3-
